Citation Nr: 1139779	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  97-23 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, schizoaffective disorder, and a bipolar disorder.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1954 to July 1956.
A review of the evidence of record reveals that in a June 2007 decision, the Board of Veterans' Appeals (Board) denied entitlement to service connection for a chronic acquired psychiatric disability, to include PTSD, depression, and a bipolar disorder. Also denied was the claim for a total rating based on unemployability due to the severity of service-connected disability.  The Veteran appealed the denial of the claim for service connection for a chronic acquired psychiatric disability to the United States Court of Appeals for Veterans Claims (Court).  In December 2007, the Court granted a Joint Motion to Vacate and Remand (JMR) the Board's June 2007 decision and the case was remanded to the Board for further action by Order dated in January 2008.  The case was then remanded by the Board in May 2008 for further development.  The Veteran was accorded a comprehensive authorized psychiatric examination in December 2008.

The Board in July 2009, November 2010, and March 2011 remanded the case for additional development, and it now returns to the Board for further review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An acquired psychiatric disorder did not have its onset in service and is not shown to be etiologically related to the Veteran's active service.

2.  The competent and probative evidence does not support a finding that the Veteran is currently diagnosed with PTSD as a result of his reported in-service stressors. 






CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active military service.  38 U.S.C.A.  §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

In the interest of clarity, the Board will initially discuss certain preliminary matters. The Board will then address the pertinent law and regulations and their application to the facts and evidence.

The Joint Motion to Remand

As was described in the Introduction, this case was remanded by the Court in January 2008.  The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with that obligation in mind.

The January 2008 JMR essentially concluded that the Board did not fulfill its duty to assist because it did not exercise greater diligence in assisting the Veteran with the development of evidence in support of his claim where his service treatment records were missing and presumed lost in a 1973 fire at the National Personnel Records Center (NPRC).  Specifically, the VA did not provide the Veteran with alternative means of establishing his reported stressors.  Additionally, the Board did not provide adequate reasons and bases relating to discussion of the Veteran's claim for service connection for psychiatric disorders other than PTSD.  The Court concluded that a remand was required in order to provide the Board an opportunity to weigh and consider all the evidence of record, to evaluate the need for further development in accordance with VA's duty to assist, and to make an appropriate determination based upon such development.  The parties agreed that a remand to provide a supplemental VCAA notice was necessary.

Stegall considerations

As was alluded to in the Introduction, pursuant to the contents of the Court's January 2008 Order, in May 2008 the Board remanded the case in order for VA to provide proper notice to the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA) and to schedule him for a VA examination with respect to his acquired psychiatric disorder.  The Veteran's claim was to then be readjudicated.

Pursuant to the Board's remand instructions, the Veteran was provided appropriate VCAA notice.  This will be discussed in greater detail below.  Additionally, the Veteran was afforded a VA psychological examination in December 2008, and a report of the examination was associated with his claims folder.  The Veteran's acquired psychiatric disorder claim was readjudicated via June 2009, August 2010, and August 2011 supplemental statements of the case (SSOCs).  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The missing service treatment and personnel records

Most of the Veteran's service treatment records as well as his personnel records are missing and are presumed to have been lost in the July 1973 fire at the National Personnel Records Center.  Since VA has been unable to obtain the Veteran's service treatment records, it has a heightened duty to explain its findings and conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). The Board's analysis of the Veteran's claim has been undertaken with this duty in mind.

It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied with respect to the issues on appeal. The Board observes that the Veteran was informed of the relevant law and regulations pertaining to his claims in letters from the VA Appeals Management Center (AMC) dated in April 2004, and notice to include the effective-date element of the claim, by a letter mailed in July 2006.

The Board acknowledges that complete VCAA notice was not provided until after the initial unfavorable RO decisions in March 1997 denying service connection for an acquired psychiatric disorder, to include PTSD.  Since the VCAA was not enacted until November 2000, furnishing the Veteran with VCAA notice prior to the initial adjudications of the claims in 1997 was clearly both a legal and a practical impossibility.  Indeed, VA's General Counsel has held that the failure to do so under such circumstances does not constitute error.  See VAOGCPREC 7-2004.

Crucially, however, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the April 2004 VCAA letter and July 2006 letter pertaining to the effective date element of the claim as well as the August 2008 letter informing him of alternative evidence that might be used to support his claim, were provided to the Veteran, the claims were readjudicated in June 2009, August 2010, and August 2011 SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate claims for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Board finds that all available, relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained.  The evidence of record includes postservice VA and private medical records, the Veteran's July 1956 separation examination from service, a news article, and lay statements from the Veteran and other individuals.  

As was discussed above, most of the Veteran's service treatment records and personnel records are missing and are presumed to have been lost in the 1973 fire at the NPRC.  Attempts to locate these records over the lengthy course of this appeal have been exhausted.  (As will be discussed below, a search of morning reports from March 1956 to July 1956 was conducted by the NPRC.)  As was noted above, the Board is cognizant of its heightened duties when service treatment records are missing.  Consistent with the Court's January 2008 JMR and pursuant to the Board's May 2008 remand, the AMC informed the Veteran that he may provide the following in substitution of his service treatment records for the purpose of determining service connection: statements from family members or other longtime acquaintances; medical evidence from private or VA hospitals; and any other potential source of evidence of behavioral changes or other evidence that might constitute credible supporting evidence of his reported in-service stressor. 

It is clear that further efforts to obtain the service treatment and personnel records would be useless and futile.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  VA has obtained all available service pertinent service records, has informed the Veteran of the unavailability of additional records, and has informed the Veteran of alternative evidence that he may submit in support of his claim.  

The Veteran was afforded VA examinations in August 2006 and December 2008.  The examination report reflects that the examiners interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, and documented his current medical conditions.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been consistent with the provisions of the VCAA.

The Board additionally observes that general due process considerations have been satisfied.  The Veteran and his representative have been provided with ample opportunity to submit evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2011).  In his August 1997 substantive appeal (VA Form 9), the Veteran declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision on the merits as to the issue on appeal.

Service connection for an acquired psychiatric disorder, to include PTSD

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including psychoses, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

Under the General Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 38 C.F.R. § 4.130.

A 30 percent evaluation is in order where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: Flattened affect; circumstantial, circumlocutory, or stereotype speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances or motivation in mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for PTSD where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating for PTSD requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

According to VA regulations, entitlement to service connection for PTSD requires that three elements be present: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptomatology and the claimed in service stressors; and (3) combat status or credible supporting evidence that the claimed in-service stressors actually occurred.  See 38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the third PTSD criterion, evidence of in-service stressors, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011). If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  Service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart, Combat Action Ribbon, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD with respect to the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Because the Veteran's PTSD claim was appealed to the Board before July 13, 2010 and is being decided thereafter, the Board observes that the updated version of the law is applicable in this case.

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Acquired psychiatric disability other than PTSD

As detailed above, in order to establish service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence of a disease or injury; and (3) evidence of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), current disability, the competent medical evidence of record indicates diagnoses of schizoaffective disorder and depression.  See, e.g., the December 2008 VA examination report.  Accordingly, Hickson element (1), current disability, is satisfied.

(The Board also notes that diagnoses of alcohol dependence in remission are indicated by the record.  However, service connection may not generally be granted for alcohol or drug abuse.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2010); see also VAOPGPREC 2-97 (January 16, 1997).) 

Turning to Hickson element (2), in-service incurrence of an injury or disease, there is no objective evidence to show combat participation by the Veteran.  The Veteran's DD Form 214, his available service treatment records, a morning report search, and his statement of duty assignments which have been associated with his VA claims folder are pertinently negative for any indication that the Veteran served in combat during active duty.  Further, the Veteran denied any participation in combat to the August 2006 VA examiner.

Since October 1996, the Veteran has described a stressor where, while serving in Germany in 1955, he was threatened by a first lieutenant who told him that he would castrate him.  The Veteran took the threat seriously as he stated a serviceman had recently been castrated in a town nearby.  The Board notes that R.L.H., who served with the Veteran in Germany, reported in a statement dated in October 1996 that an officer told the Veteran that he would "cut your balls off" or see that they were cut off and that the comment had an adverse effect on the Veteran.  The Veteran also described a stressor which involved an attempted rape by Sergeant H. which is purported to have occurred in 1956 in Germany.  The only source of the story concerning any attempted physical assault by Sergeant H. on the Veteran comes from the Veteran himself.  The Veteran has stated that since the alleged in-service incidents, he has suffered from sleep disturbance, occasional irritability, depression, suicidal ideation, auditory and visual hallucinations, flashbacks of the incident, memory impairment, difficulty concentrating, feelings of hopelessness, constant fatigue, and panic attacks.  The Veteran has not indicated that he experienced any of these symptoms prior to the incidents.

As noted above, most of the Veteran's service treatment records are unavailable for review.  However, a review of the Veteran's July 1956 separation examination is absent any complaints of or treatment for a psychiatric disorder.  Further, the Board notes that in an attempt to verify the Veteran's stressors, the NPRC obtained morning reports from March to July 1956 which were negative for a report of the in-service incidents.  Although the Veteran's available service records do not reflect complaints of or treatment for a psychiatric disorder, to include the Veteran's reported incidents with his lieutenant and sergeant, the Board notes that the Veteran is competent to attest to being threatened by his officers.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of being threatened by his officers.  There is nothing in the claims folder to suggest that the Veteran was not threatened by his officers, and as noted above, the Veteran provided a lay statement from R.L.H. verifying the Veteran's report of being threatened with castration by his lieutenant.  Accordingly, Hickson element (2) is arguably met.  

With respect to medical evidence showing manifestations of an acquired psychiatric disorder during the one-year presumptive period after the Veteran's separation from service, the evidence does not show psychiatric symptomatology consistent with 
occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication as contemplated by a compensable evaluation.  On the contrary, the record does not reflect any complaints or medical evidence of a psychiatric disability prior to October 1975 (more than 15 years after his separation from active service).  Based on the foregoing, the Board concludes that service connection on a presumptive basis is not warranted.  

Turning to crucial element (3), medical nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's acquired psychiatric disorder is not related to his military service.

Specifically, the Veteran was afforded a VA psychological examination in December 2008.  The examiner considered the Veteran's report of the in-service military sexual trauma as well as the Veteran's longstanding history of alcohol abuse.  After examination of the Veteran, the examiner rendered diagnoses of schizoaffective disorder and alcohol dependence.  Despite the Veteran's report of the sexual trauma, the VA examiner concluded that "[i]t is therefore less likely than not that [the Veteran's] psychological problems originated in the military and more probable that it originated with his continued alcohol abuse that started in childhood and not as a result of any event that took place in the military."  The examiner's rationale for his conclusion was based on a review of the Veteran's claims folder to include review of a previous VA examination conducted in August 2006 which also noted that it was more likely than not that the Veteran's diagnosed schizoaffective disorder was not the result of his military service. 

The December 2008 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Additionally, the December 2008 VA examiner's opinion appears to be consistent with the Veteran's documented medical history, which is absent any report of symptomatology of an acquired psychiatric disorder for more than 15 years after service.  

The Veteran has not submitted a competent medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran has submitted lay statements by R.L.H. and R.D.H. which document the Veteran's psychiatric symptomatology.  The Veteran as well as R.L.H. and R.D.H., while entirely competent to report the Veteran's symptoms both current and past (including depression), has presented no clinical evidence of a medical nexus between his diagnosed psychiatric disorders and his in-service military sexual trauma.  The Board finds that the Veteran, R.L.H., and R.D.H., as lay persons are not competent to associate any of the Veteran's claimed symptoms to military sexual trauma.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran, R.L.H., or R.D.H. have the medical training to render medical opinions, the Board must find that their contentions with regard to a medical nexus to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2010) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran, R.L.H., and R.D.H. in support of his own claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had an acquired psychiatric disorder continually since service.  However, the first postservice evidence of complaint of, or treatment for, a psychiatric disorder is dated in October 1975.  See a treatment record from the Department of Rehabilitation dated in October 1975.  This was more than 15 years after the Veteran left service in July 1956.    

While the Veteran is competent to report depression over the years since service, the Board notes that his July 1956 separation examination is pertinently absent any complaints of or treatment for an acquired psychiatric disorder.  Moreover, a letter from S.M., E.D., dated in April 1997 notes that the Veteran received treatment for alcohol dependence from October 1959 to January 1960.  Notably, Dr. S.M. did not indicate that the Veteran suffered from an acquired psychiatric disorder or showed any symptomatology of such during this period.  The Board therefore finds that the Veteran's current statements regarding a continuity of a psychiatric disorder since service are not credible.  His July 1956 separation examination as well as the letter from Dr. S.M. contradicts any current assertion that his current psychiatric disorder was manifested during service and has continued since such service.  There is no competent medical evidence that the Veteran complained of or was treated for a psychiatric disorder for many years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's claim fails on this basis.  

In conclusion, for reasons and bases expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other PTSD.  The benefit sought on appeal is therefore denied.

PTSD

As discussed above, service connection for PTSD requires that three elements be met:  (1) medical evidence diagnosing PTSD; (2) combat status or credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressors.  See 38 C.F.R. § 3.304(f).

With respect to element (1), current diagnosis, the competent medical evidence of record does not demonstrate that the Veteran suffers from PTSD.  Crucially, in compliance with the January 2008 JMR, the Veteran was afforded a VA psychological examination in December 2008.  The VA examiner noted the Veteran's reported stressors, namely his military sexual trauma discussed above.  He also reviewed the report of an August 2006 VA examiner who rendered an equivocal opinion as to whether the Veteran suffered from PTSD but diagnosed the Veteran with schizoaffective disorder.  After examination of the Veteran and consideration of his medical history, the VA examiner declined to diagnose the Veteran with PTSD.  On the contrary, the examiner diagnosed the Veteran with schizoaffective disorder and alcohol dependence in remission.  Notably, the examiner indicated that they were in agreement with the findings of a VA examiner in August 2006 who "doubted the presence of PTSD."  

The December 2008 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

The Board adds that the Veteran has undergone multiple mental health examinations which failed to indicate a diagnosis of PTSD.  See, e.g., a VA examination dated in September 1996.  Further, a VA mental health examination dated in December 2007 specifically noted that a PTSD screening test was negative.

The Board observes that the Veteran has been diagnosed with PTSD on multiple occasions by P.B., LCSW as well as by P.B., M.D., a VA readjustment counseling therapist.  See, e.g., a VA treatment record July 2002.  He was also diagnosed with PTSD by E.K., a VA staff physician, in a February 1998 VA mental health evaluation.  Pertinently, none of these diagnoses meet the requirements of 38 C.F.R. § 4.125.  Moreover, although not disparaging the qualifications of P.B., LCSW, see Goss v. Brown, 9 Vet. App. 109 (1996), her qualifications are less impressive than those of the December 2008 VA examiner, a VA psychologist, who specifically did not report that the Veteran suffered from PTSD. See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data].  Further, P.B. LCSW as well as P.B., M.D. and E.K., M.D. failed to provide a rationale as to their rendering of the PTSD diagnoses.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  On the contrary, as discussed above, the December 2008 VA examiner reviewed the Veteran's available military records as well as the Veteran's entire medical history, and concluded that the evidence of record, to include examination of the Veteran, did not support a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125.  Accordingly, the Board finds that the diagnoses of PTSD rendered by P.B., LCSW as well as by P.B., M.D. and E.K., M.D. are of less probative value than the report of the December 2008 VA examiner.  

The Board wishes to make it clear that it has no reason to doubt that the Veteran experiences certain symptoms, such as depression.  Indeed, the December 2008 VA examiner as well as the August 2006 VA examiner indicated that the Veteran endorses PTSD symptoms.  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran has submitted lay statements by R.L.H. and R.D.H. which document the Veteran's psychiatric symptomatology.  The Veteran as well as R.L.H. and R.D.H., while entirely competent to report the Veteran's symptoms both current and past (including depression), has presented no clinical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125.  The Board finds that the Veteran, R.L.H., and R.D.H., as a lay persons are not competent to associate any of the Veteran's claimed symptoms to a diagnosis of PTSD.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran, R.L.H., or R.D.H. have the medical training to render medical opinions, the Board must find that their contentions with regard to a diagnosis of PTSD to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran, R.L.H., and R.D.H. in support of his own claim are not competent evidence of a current PTSD.

The Veteran has been accorded ample opportunity to present competent evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

Because the competent evidence of record does not substantiate a current diagnosis of PTSD, element (1) of 38 C.F.R. § 4.45 is not met.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  The benefit sought on appeal is accordingly denied.  




(CONTINUED ON THE NEXT PAGE)

ORDER

Entitlement to service connection for a chronic acquired psychiatric disability, to include PTSD, depression, and a bipolar disorder is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


